review the court's application of the law to those facts de novo.   Lacier v.
                Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                            First, appellant argues that trial counsel was ineffective for
                failing to adequately cross-examine the victim. Appellant contends that
                counsel was unreasonable for choosing to limit cross-examination of the
                victim in order to prevent the State from presenting evidence about the
                victim's prior consistent statements, Appellant has failed to demonstrate
                that trial counsel's performance was deficient. The record shows that trial
                counsel strategically chose to limit her cross-examination of the victim so
                that the State would not be able to call witnesses to rehabilitate the victim
                and buttress her credibility. Tactical decisions of counsel are virtually
                unchallengeable absent extraordinary circumstances and appellant failed
                to demonstrate any such circumstances here. See Ford v. State, 105 Nev.
                850, 853, 784 P.2d 951, 953 (1989).
                            Further, appellant fails to demonstrate that he was prejudiced
                by trial counsel's decision to limit cross-examination of the victim. At
                trial, the victim, who is appellant's stepdaughter, testified that appellant
                sexually assaulted her in a hotel room while they were in Las Vegas for a
                conference. The victim further testified that she told her mother about the
                assault several months later but no action was taken, and the victim
                waited approximately two and a half years before disclosing the assault to
                her sister and grandmother, who then reported the incident to the police.
                Trial counsel cross-examined the victim about the length of time she
                waited before reporting the incident, and counsel called defense witnesses
                to testify that appellant was never alone in a hotel room with the victim
                and that the sexual assault could not have happened. While appellant
                contends that counsel should have cross-examined the victim about her

SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A Le
                reasons for failing to disclose earlier and her behavior after the sexual
                assault, the victim touched on these issues during direct examination, and
                appellant fails to demonstrate a reasonable probability of a different
                outcome at trial had counsel cross-examined the victim about them.
                Therefore, we conclude that the district court did not err in denying this
                claim.
                            Second, appellant argues that trial counsel was ineffective for
                failing to investigate the victim. Appellant did not raise this claim in his
                post-conviction petition for a writ of habeas corpus, and we decline to
                address it in the first instance. See Davis v. State, 107 Nev. 600, 606, 817
                P.2d 1169, 1173 (1991), overruled on other grounds by Means v. State, 120
                Nev. 1001, 1012-13, 103 P.3d 25, 33 (2004). Therefore, we conclude that
                the district court did not err in denying the petition, and we
                            ORDER the judgment of the district court AFFIRMED.'




                                                                        J.
                                         Hardesty


                                                J.




                       'Appellant's opening brief does not comply with the Nevada Rules of
                Appellate Procedure because it does not contain one-inch margins on all
                four sides and the footnotes are not in the same font size as the body of the
                brief. See NRAP 32(a)(4), (5). We caution counsel that future failure to
                comply with the rules of this court when filing briefs may result in the
                imposition of sanctions.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                  cc: Hon. David B. Barker, District Judge
                       Law Office of Betsy Allen
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                    4
(0) 1947A MTSMF